Citation Nr: 0206266	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  00-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania



THE ISSUE

Whether the August 1980 RO rating decision, denying service 
connection for multiple sclerosis, may be revised or amended 
on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty for training from August 1962 to 
February 1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO rating decision that essentially 
determined there was no CUE in the August 1980 RO rating 
decision that denied service connection for multiple 
sclerosis.



FINDINGS OF FACT

1.  The February 1980 RO rating decision denied service 
connection for multiple sclerosis.

2.  The February 1980 RO rating decision was subsumed by an 
October 1985 Board decision that denied service connection 
for multiple sclerosis.


CONCLUSION OF LAW

The claim that the August 1980 RO rating decision contained 
CUE for denying service connection for multiple sclerosis 
lacks legal merit.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.105(a), 20.1104 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The August 1980 RO rating decision denied service connection 
for multiple sclerosis.  In 1984, the veteran submitted an 
application to reopen the claim for service connection for 
multiple sclerosis.  An August 1984 RO rating decision 
determined there was no new and material evidence to reopen 
the claim, and the veteran appealed that determination.  An 
October 1985 Board decision denied service connection for 
multiple sclerosis.

Statements from the veteran are to the effect that the August 
1980 RO rating decision contained CUE for denying service 
connection for multiple sclerosis.  Previous determinations 
of the RO are final and binding, and will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that recently in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
rendered several holdings which were subsequently addressed 
in a precedent opinion of the VA General Counsel.  In 
VAOPGCPREC 12-2001 it was held, in essence, that Roberson 
conflicted with other caselaw of the Federal Circuit and did 
not overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

RO determinations may be appealed to the Board.  38 U.S.C.A. 
§ 7104.  The veteran appealed the 1984 RO decision that 
determined there was no new and material evidence to reopen a 
claim for service connection for multiple sclerosis that had 
been denied in the August 1980 RO rating decision.  When the 
Board affirms a decision of a RO, the RO determination "is 
subsumed by the final appellate decision" pursuant to 
38 C.F.R. § 20.1104.  Thus, the August 1980 RO rating 
decision is not reviewable for CUE because it merges with the 
Board's October 1985 decision and ceases to have any 
independent effect once the Board has rendered a final 
decision.

In Smith v. Brown, 35 F. 3d 1516, 1523 (Fed. Cir. 1994), the 
Federal Circuit held that 38 C.F.R. § 3.105(a) applies only 
to RO decisions, and not to Board decisions.  In so holding, 
the Federal Circuit noted that to hold otherwise would permit 
an inferior tribunal, e.g., a RO, to collaterally review the 
actions of a superior one, i.e., the Board.  Smith v. Brown, 
35 F. 3d at 1526.  Subsequently, in Duran v. Brown, 7 Vet. 
App. 216, 224 (1994), the United States Court of Appeals for 
Veterans Claims (Court) held that an RO decision "appealed 
to and affirmed by the Board" was thus "subsumed by the 
Board's decision," and could not be attacked on CUE grounds.  
Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Dittrich v. 
West, 163 F. 3d 1349 (Fed. Cir. 1998).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the law, and 
not the evidence, is dispositive with regard to the veteran's 
claim that the August 1980 RO rating decision contained CUE 
for denying service connection for multiple sclerosis.

Accordingly, as a matter of law, none of the VA decisions 
that preceded the Board's October 1985 decision, and that 
addressed the issue of service connection for multiple 
sclerosis, can be challenged on the basis of CUE.  
Consequently, the veteran's claim that there was CUE in the 
August 1980 RO rating decision that denied service connection 
for multiple sclerosis must be terminated.  38 C.F.R. 
§ 20.1104.

The Board notes that the veteran has also raised a claim of 
CUE in the October 1985 Board decision that denied service 
connection for multiple sclerosis.  That claim will be 
addressed in a separate decision.



ORDER

The claim to reverse or amend the August 1980 RO rating 
decision, denying service connection for multiple sclerosis, 
based on CUE is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

